UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
-against-
MICHAEL WHITE, a/k/a “Mike”

Defendant.

 

 

ANALISA TORRES, District Judge:

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED: __ 11/26/2019

 

17 Cr. 611-1 (AT)

ORDER

On November 21, 2019, the Court ordered the parties in this action to state their
positions on whether the sentencing in this case scheduled for January 9, 2020, should be
adjourned pending resolution of the Government’s appeal of the Court’s order granting in part
Defendant’s motion for acquittal. ECF No. 616. On November 25, 2019, the Government
requested that the sentencing be adjourned. ECF No. 618. Defendant opposed adjournment.
ECF No. 619. Having reviewed those submissions, the Court DENIES the Government’s
request. Sentencing will remain scheduled for January 9, 2020, at 1:00 p.m.

SO ORDERED.

Dated: November 26, 2019
New York, New York

On-

ANALISA TORRES
United States District Judge
